87 Cal. App. 2d 906 (1948)
MOUZON MATTHEWS et al., Respondents,
v.
RAFAEL ANDRADE et al., Appellants.
Civ. No. 13775. 
California Court of Appeals. First Dist., Div. One.  
Oct. 13, 1948.
 Allen G. Norris and Leroy A. Broun for Appellants.
 Breed, Robinson & Stewart for Respondents.
 PETERS, P. J.
 Defendants were enjoined from using or occupying a designated parcel of real property in Alameda County, on the ground that the parcel in question was subject to certain restrictions, one of which reads as follows: "No person or persons of the Mexican race, or other than the Caucasian race shall use or occupy any buildings or any lot, except that this covenant shall not prevent occupying by domestic servants of a different race domiciled with an owner, tenant, or occupant thereof." It was found that defendants are of the "Mexican race" as those terms are used in the restrictive covenant, and that they own and have been using and occupying a building within the restricted district, and the injunction issued. Defendants appeal.
 [1] The attempted enforcement by court action of such privately imposed restrictions is violative of the federal Constitution. (Shelley v. Kraemer, McGhee v. Sipes (May 3, 1948), 334 U.S. 1 [68 S. Ct. 836, 92 L. Ed. __________]; Cumings v. Hokr, 31 Cal. 2d 844 [193 P.2d 742]; Cassell v. Hickerson, 31 Cal.2d *907 869 [193 P.2d 743]; Davis v. Carter, 31 Cal. 2d 870 [193 P.2d 744]; In re Laws, 31 Cal. 2d 846 [193 P.2d 744].)
 The judgment appealed from is reversed.
 Ward, J., and Bray, J., concurred.